Citation Nr: 0715569	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  06-18 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the veteran's daughter is entitled to recognition as 
a helpless child on the basis of permanent incapacity for 
self-support prior to attaining the age of 18 years.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The veteran had active military service from August 1938 to 
April 1946 and from December 1946 to December 1949.  He was 
held captive as a German Prisoner of War (POW) from August 
1943 to April 1945.  He died in June 1999.  The appellant is 
the surviving spouse of the veteran and the mother of the 
veteran's daughter.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas which determined that the veteran's daughter was 
not entitled to recognition as a helpless child on the basis 
of permanent incapacity for self-support.

In May 2007, a Deputy Vice Chairman granted the 
representative's motion to advance the appeal on the Board's 
docket on the basis of the appellant's age.  
See 38 U.S.C.A. § 7101 (West 2002); 38 C.F.R. § 20.900(c) 
(2004).

The appellant has submitted a statement from the veteran's 
daughter and a private medical report to the Board without a 
waiver of initial adjudication of this evidence by the RO.  
However, the Board finds that evidence is essentially 
duplicative and redundant of the evidence already contained 
in the claims folder.  Therefore, remand for the issuance of 
a supplemental statement of the case is not warranted.  See 
38 C.F.R. § 19.31, 19.37 (2006).








FINDINGS OF FACT

1. The veteran's daughter was born in February 1953 and 
attained the age of 18 in February 1971.

2. The evidence of record does not establish that the 
veteran's daughter was permanently incapable of self-support 
by reason of physical or mental defects prior to attaining 
the age of 18.


CONCLUSION OF LAW

The criteria for entitlement to VA benefits on the basis of 
permanent incapacity for self-support of the veteran's 
daughter prior to attaining the age of 18 are not met.   38 
U.S.C.A. § 101(4), 1542, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R.      §§ 3.57, 3.356 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by a January 2006 letter.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the veteran, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the appellant has been afforded the 
information necessary to advance any contention by means of 
the January 2006 letter.  As such, the veteran was aware and 
effectively notified of information and evidence needed to 
substantiate and complete her claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

Because a preponderance of the evidence is against the claim, 
any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the appellant is not 
prejudiced by the Board's consideration of the pending issue.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the appellant received notice in January 2006, prior to 
the adjudication of the claim in April 2006.

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  This principle has been fulfilled by the 
January 2006 letter.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim. The veteran's 
daughter was not provided an examination in connection with 
this claim. However, an examination or opinion is not 
necessary as there is no reasonable likelihood that either 
would be of assistance in deciding the claim. The veteran's 
daughter is currently in her 50's, so an examination to 
determine her ability for self-support would not be timely. 
As for an opinion, there is no competent evidence indicating 
that the veteran's daughter was in fact helpless on or before 
the age of 18.

VA has fulfilled the duty to notify and assist to the extent 
possible; the Board finds that it can consider the merits of 
this appeal without prejudice to the appellant.  Adjudication 
of the claim may proceed, consistent with the VCAA.  The 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).
 
Based on the foregoing, VA satisfied its duties to the 
appellant.

Analysis

The term "child" includes an unmarried person, who before 
reaching the age of 18 years, became permanently incapable of 
self-support.  38 U.S.C.A. § 101(4) (West 2002); 38 C.F.R. § 
3.57 (2006).

Pursuant to 38 C.F.R. § 3.356(a) (2006), a child must be 
shown to be permanently incapable of self-support by reason 
of mental or physical defect at the date of attaining the age 
of 18 years.  Thus, the focus of analysis must be on the 
individual's condition at the time of his or her 18th 
birthday.  It is that condition which determines whether 
entitlement to the status of "child" should be granted.  See 
Dobson v. Brown, 4 Vet. App. 443 (1993).

Rating determinations will be made solely on the basis of 
whether the child is permanently incapable of self-support 
through his (her) own efforts by reason of physical or mental 
defects.  The question of permanent incapacity for self- 
support is one of fact for determination by the rating agency 
on competent evidence of record in the individual case.  
Rating criteria applicable to disabled veterans are not 
considered controlling.  Principal factors for consideration 
are: 1) the fact that a claimant is earning his (her) own 
support is prima facie evidence that he (she) is not 
incapable of self-support.  Incapacity for self-support will 
not be considered to exist when the child by his (her) own 
efforts is provided with sufficient income for his (her) 
reasonable support; 2) a child shown by proper evidence to 
have been permanently incapable of self-support prior to the 
date of attaining the age of 18 years, may be so held at a 
later date even though there may have been a short 
intervening period or periods when his (her) condition was 
such that he (she) was employed, provided the cause of 
incapacity is the same as that upon which the original 
determination was made and there were no intervening diseases 
or injuries that could be considered as major factors.  
Employment which was only casual, intermittent, tryout, 
unsuccessful, or terminated after a short period by reason of 
disability, should not be considered as rebutting permanent 
incapability of self-support otherwise established; 3) it 
should be borne in mind that employment of a child prior or 
subsequent to the delimiting age may or may not be a normal 
situation, depending on the educational progress of the 
child, the economic situation of the family, indulgent 
attitude of parents, and the like.  In those cases where the 
extent and nature of disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration.  In such cases there should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support.  Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not to 
mere disinclination to work or indulgence of relatives or 
friends; and 4) the capacity of a child for self-support is 
not determinable upon employment afforded solely upon 
sympathetic or charitable considerations and which involved 
no actual or substantial rendition of services.  
38 C.F.R. § 3.356 (2006).

The issue which must be resolved in this case is whether the 
veteran's daughter became permanently incapable of self- 
support by reason of mental or physical defect before turning 
18 years old.  Here, the veteran's daughter was born in 
February 1953 and is currently 54 years old. She attained the 
age of 18 in 1971, so evidence discussing her condition prior 
to that period is of prime importance. 

The appellant contends that the veteran's daughter was born 
blind with cataracts in both eyes and is now unable to 
support herself because of it and that she is entitled to VA 
compensation.   

A copy of a newspaper clipping shows that the veteran's 
daughter at eight months had cataracts removed from both of 
her eyes and that she was reaching for objects that she 
couldn't see before.  In a November 1961 letter, a private 
physician indicated that he had seen the veteran's daughter 
for an annual cardiac check-up and that according to her 
mother, she had done exceptionally well the previous year.  
There were no serious infections, a regular weight gain, and 
fairly normal activity.  She apparently performed very well 
in school.  It was noted that the veteran's daughter had a 
heart murmur which at the time of examination showed no 
change.  

Following a May 1969 private eye examination, the veteran's 
daughter's vision without glasses was 5/400 in each eye and 
with glasses was 20/70 in the right eye and 20/200 in the 
left eye.  

In a January 2006 letter, a private physician reported that 
the veteran's daughter  had had congenital cataracts removed 
as an infant.    

In correspondence dated in February 2006, a private physician 
reported that the veteran's daughter has been legally blind 
since birth.  In September 2006 correspondence, the same 
physician reported that the veteran's daughter had a best 
corrected vision of 20/400 in each eye which is stable and 
will not change.
 
In an April 2007 letter, the veteran's daughter reported that 
her birth defect has incapacitated her throughout her life in 
both professional and social situations.  She stated that 
while attending school, she had a hard time seeing even when 
she sat in the front row and that her math skills were 
terrible because she couldn't focus on numbers.  Essentially, 
she felt that she is very slow when it came to reading a 
book, newspapers or numbers on a computer screen because of 
the disability affecting both of her eyes.  

Based on the evidence of record, the Board finds insufficient 
evidence showing the veteran's daughter had a physical or 
mental disability that warrants entitlement to the benefit 
sought. The evidence clearly shows the veteran's daughter was 
born with cataracts in both eyes, however, she underwent an 
operation as an infant to help restore her vision.  She 
attended school and essentially reported that the only 
limitations she had at that time was slowness in reading and 
comprehending numbers.  Although the private physician 
reported that the veteran's daughter has been legally blind 
since she was a child, there is no evidence showing permanent 
incapacity for self-support prior to her turning 18 years of 
age.  

Since the record contains no evidence establishing such 
incapacity at that time, entitlement to recognition of the 
veteran's daughter based on permanent incapacity for self-
support has not been established.  The appellant's claim must 
be denied.


ORDER

Entitlement to VA benefits on the basis of permanent 
incapacity for self-support of the veteran's daughter prior 
to attaining the age of 18 is denied.


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


